Title: To Benjamin Franklin from Thomas Taunton, [1760?–1775]
From: Taunton, Thomas
To: Franklin, Benjamin


          
            [1760?–1775]
          
          I [hope you] will not be angrey at my writing b [missing] me, I know you ar Intament with mr. St[rahan] [missing] god will kepe me in my troubell but k [missing] e to help myself the least thing Cant dres now [missing] [with] out help, If mr. troauen will be so Cind as to [missing] for to Ogment my salery I am told it is great [ly?] in his pour, and have know frind in all the world but you, the Compeny gieves me Fiftean shillings a Qarter my por daughter is now indent to pay for my soport and when I Recd: my moity my frinds gieve me I have but a Leven shillings to soport me till the next Quarter Com round, but what the Compney gieves me and then must put my trust in god, had I amongest all my aqaintains, that would but gieve me but won shilling a weak it would be an Estates to me, but amongst all never Lit of so much humanity as In you and mr. strawon. Litell did I think wons I should lit with such a frind or I Even should want, God Reward you and mr. Strawon. I hop he will Repay it, I should be glad whe[n] you ar in your Charot, would strain a pint to see me, my duty to mr. strawn god bless you doe let me see you wons moer it Cant be long from your dutifull servant
          
            Tho: Taunton
          
          
            I Log at mr. Turners At no. 5 In the Vinard walk near the smallpox Ospatell Clarkenwell
          
         
          Addressed: For / Doctr. Franklen / at Mrs. Stevenson’s / in Craven Streat / In the Stran
          Endorsed: Watson
        